DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-20 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 3/28/2022, is hereby withdrawn and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is being considered by the examiner.

Drawings
The drawings were received on 5/31/2022 & 5/26/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “a plurality of reset lines; 
a plurality of scan lines; 
a plurality of read-out lines; 
a plurality of sensor pixels connected to the reset lines, the scan lines, and the read-out lines, wherein each of the sensor pixels is configured to be initialized in response to a reset signal provided through a corresponding reset line among the reset lines and to output a sensing signal to a corresponding read-out line among the read- out lines in response to a scan signal provided through a corresponding scan line among the scan lines;
a controller configured to generate at least one start signal and clock signals; 
a selector configured to selectively provide the at least one start signal and the clock signals to first control lines or second control lines;
a reset driver connected to the first control lines and configured to supply reset signals to at least some of the reset lines based on the at least one start signal and the clock signals provided through the first control lines; and 
a scan driver connected to the second control lines and configured to supply scan signals to at least some of the scan lines based on the at least one start signal and the clock signals provided through the second control lines”, as claimed. 

As to claim 16, the prior art fails to teach or suggest, “a plurality of reset lines; 
a plurality of scan lines; 
a plurality of read-out lines; 
a plurality of sensor pixels connected to the reset lines, the scan lines, and the read-out lines, wherein each of the sensor pixels is configured to be initialized in response to a reset signal provided through a corresponding reset line among the reset lines, to sense light that is emitted from the display panel and reflected by a target object to generate a sensing signal, and to output the sensing signal to a corresponding read-out line among the read-out lines in response to a scan signal provided through a corresponding scan line among the scan lines; 
a controller configured to generate at least one start signal and clock signals; a selector configured to selectively provide the at least one start signal and the clock signals to first control lines or second control lines: 
a reset driver connected to the first control lines and configured to supply reset signals to at least some of the reset lines based on the at least one start signal and the clock signals provided through the first control lines; and
a scan driver connected to the second control lines and configured to supply scan signals to at least some of the scan lines based on the at least one start signal and the clock signals provided through the second control lines”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimomura et al. 		(US 20050057673).
Mizuhashi et al. 		(US 20170103247).
Nakamura et al. 		(US 20050212916).
Uehara et al. 			(US 20170277931).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694